DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/12/2022.
Claim 1 is amended.
Claims 4-12 are cancelled.
Claims 1-3 are pending.
Claims 1-3 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recite “other patient’s Carepods”.  Appropriate correction is required.

Response to Amendment/Arguments
Applicant's arguments filed 03/12/2022 have been fully considered but they are not persuasive. 
101
The claim does currently recite a potential additional element, but the element does not integrate the judicial exception into a practical application. 
The claims recite “a CarePod associated with a patient, the CarePod comprising a processor and computer readable memory … the CarePod configured to provide a private electronic clinical storage that stores said associated medical data in a secure manner.” The limitation recites a generic computing device with a “processor and computer readable memory” that performs the insignificant extra solution activity of storing information. According the disclosure (92, 110), “This capability may allow the parties involved to have a single and common place to go to find the information they need about a patient, even if they are physically distant as well organizationally separated—i.e., they could be part of two different Healthcare providers in two different parts of the world… In addition, device 1302 may send—and/or communication module 1304 may receive—metadata about the device and data content and/or format from any processing module embedded within device 1302 meant to affect proper formatting for secure and authenticated communications with the CarePod.” The disclosure discusses authentication and communication with the Carepod but neither the claim limitations nor the disclosure provide a description for what the Carepod’s “secure manner” of storing said associated medical data. The potential additional element amounts to the insignificant extra solution activity of a generic computing device storing information. 
The subject matter rejection is retained. 
112
Due to Applicant’s amendments, the prior 112(b) rejections are hereby withdrawn.
103
Greene discloses a CarePod associated with a patient, the CarePod comprising a processor and computer readable memory, the CarePod configured to provide a private electronic clinical storage that stores said associated medical data in a secure manner apart from other patient's CarePods (Figure 3; column 4, line 11-27, column 5, line 3-29, 42-67, column 6, line 1-48, column 10, line 14-23, column 13, line 13-40); 
Greene -  In some embodiments, one or more network devices 108, 112 will store data and other information associated with a particular PAN 104 (and thus, with a particular patient 102). Other network devices 108, 112 may store treatment, diagnostic, or other data which may be associated with a number of different patients (e.g., a treatment device may store information that may be used to treat a large number of patients). (column 4, line 11-27)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a (Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes

Analysis
In the instant case, claim 1 is directed to an article of manufacture.
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite “a Carepod… a sensor… a communication device to perform the following: receive a unique identifier… and store the unique identifier … update the sensor with the unique identifier… receive patient medical data… and upload patient medical data ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, managing interactions, specifically, using a patient id to locate the patient’s information, receiving the information and sending the patient information for treatment. 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
The claim does currently recite a potential additional element, but the element does not integrate the judicial exception into a practical application. 
The claims recite “a CarePod associated with a patient, the CarePod comprising a processor and computer readable memory … the CarePod configured to provide a private electronic clinical storage that stores said associated medical data in a secure manner.” The limitation recites a generic computing device with a “processor and computer readable memory” that performs the insignificant extra solution activity of storing information. According the disclosure (92, 110), “This capability may allow the parties involved to have a single and common place to go to find the information they need about a patient, even if they are physically distant as well organizationally separated—i.e., they could be part of two different Healthcare providers in two different parts of the world… In addition, device 1302 may send—and/or communication module 1304 may receive—metadata about the device and data content and/or format from any processing module embedded within device 1302 meant to affect proper formatting for secure and authenticated communications with the CarePod.” The disclosure discusses authentication and communication with the Carepod but neither the claim limitations nor the disclosure provide a description for what the Carepod’s “secure manner” of storing said associated medical data. The potential additional element amounts to the insignificant extra solution activity of a generic computing device storing information. 
Updating the sensor with the unique identifier, or uploading medical data is the device sending the unique identifier or medical data to another device, disclosure (¶ 109-111). The claims recite insignificant extra-solution activity such as receiving and sending information. This is a generic function of a computing device and not an additional element as it is still drawn to the abstract idea with sending and receiving patient information. 
The presence of a sensor does not preclude the claim from reciting an abstract idea, the claim recites the receipt of information from a sensor. The ability to receive information as well as send information are functions performed by a generic computer component. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a receiving and sending medical information as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2 and 3 are also rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A system for uploading a patient's medical data to a CarePod associated with the patient, said CarePod comprising an electronic clinical storage, that stores said associated medical data in a secure manner apart from other patient's CarePods, said system comprising: a CarePod associated with a patient, the CarePod comprising a processor and computer readable memory, the CarePod configured to provide a private electronic clinical storage that stores said associated medical data in a secure manner apart from other patient's CarePods”. The claims are unclear and indefinite as to whether Applicant is referring to another Carepod in the system and if the “electronic clinical storage” is different from the “private electronic clinical storage”. The claims are unclear and indefinite. Dependent claims 2 and 3 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greene et al. (7,051,120) (“Greene”), and further in view of Landrum et al. (9,411,936) (“Landrum”).
Regarding claim 1, Greene discloses a system for uploading a patient's medical data to a CarePod associated with the patient, said CarePod comprising an electronic clinical storage, that stores said associated medical data in a secure manner apart from other patient's CarePods, said system comprising (Abstract; Figure 1, 4- 7; column 9, line 13-19, column 10, line 40-67; column 12, line 1-46):
Greene - A system, method, apparatus, and computer program code for delivering a treatment includes generating a personal area network associated with a patient… (Abstract):

    PNG
    media_image1.png
    648
    481
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    682
    385
    media_image2.png
    Greyscale

a CarePod associated with a patient, the CarePod comprising a processor and computer readable memory, the CarePod configured to provide a private electronic clinical storage that stores said associated medical data in a secure manner apart from other patient's CarePods (Figure 3; column 4, line 11-27, column 5, line 3-29, 42-67, column 6, line 1-48, column 10, line 14-23, column 13, line 13-40); 
Greene -  In some embodiments, one or more network devices 108, 112 will store data and other information associated with a particular PAN 104 (and thus, with a particular patient 102). Other network devices 108, 112 may store treatment, diagnostic, or other data which may be associated with a number of different patients (e.g., a treatment device may store information that may be used to treat a large number of patients). (column 4, line 11-27)

a sensor, the sensor sensing the medical data of the patient, the sensor further comprising a sensor processor and non-transitory computer-readable storage encoded with instructions (Figure 5; column 6, line 6-23, column 7, line 48-67, column 8, line 1-12, column 14, line 13-28); 
Greene - treatment device 120 may also be provided with one or more sensor devices 123 in communication with processor 124 for sensing information relevant to health care. By way of example, sensor device 123 may be a thermometer, blood pressure sensor, oxygen sensor, chemical sensor, light sensor, electromagnetic sensor, electrical sensor, pulse sensor, respiration sensor, or any other sensor capable of sensing a condition of a patient or environment that may be relevant to health care for the patient 102. In any of these cases, sensor 123 may be an intelligent sensor, with processing and communications capabilities, as well as sensing capabilities. (column 8, line 1-12)

a communication device, the communication device in communication with both the CarePod and the sensor, the communication device further comprising a communication device processor and non-transitory computer-readable storage encoded with instructions that, when executed on the communication device processor, causes the communication device to perform the following (column 5, line 60-67, column 6, line 1-42, column 7, line 40-47, column 9, line 20-67); 
Greene- Controller 130 may be configured with a processor 134, which may be any of a number of Suitable processing devices, such as one or more Intel(R) Pentium(R) processors. Processor 134 is coupled to a communication device 132 through which processor 134 communicates with other devices, such as, for example, one or more treatment devices or other network devices 108, 112. … the instructions of program 135 may be read into a main memory from another computer-readable medium, Such as from a ROM to RAM. Execution of sequences of the instructions in program 135 causes processor 134 to perform (column 9, line 20-67)

receive a unique identifier created by said CarePod associated with the patient and store the unique identifier at the communication device, the unique identifier 2Appln. No.: 13/449,972 associated with a patient's identity and employed to authenticate communications between the communication device and the patient's CarePod (column 6, line 33-47, column 10, line 33-67, column 11, line 1-18, column 13, line 20-22); 
Greene - In some embodiments, the transmitter device includes a unique identifier, which is associated with the patient. In some embodiments, the PAN 104 which is established has unique identifying characteristics which are used at step 202 to identify the patient... a table is shown representing a patient database 300 that may be stored at, or accessible by, controller 130 … Patient identifier 302 may be generated by, for example, controller 130 (FIG. 3) or it may be provided by a patient or some other entity…. The table shown in FIG. 7 defines a number of fields 302-308 for each of the entries. In the embodiment depicted, the fields specify: a patient identifier 302, patient information 304, a medical history 306,… with PAN 104 serving as a vehicle for data communication and also for verifying the correctness of the patient for which the action is proposed.    (column 6, line 37-47, column 10, line 33-66, column 13, line 20-22)

update the sensor with the unique identifier (column 6, line 42-54, column 11, line 52-67, column 13, line 41-60); 
Greene - In some embodiments, this patient identifier is received by one or more network devices acting as receiving devices. For example, assume the patient is about to receive an injection, and has a PAN 104 established for him. An intelligent shot (e.g., having the ability to receive data via PAN 104) may receive the patient identifier via PAN 104… Process 900 begins at 902 where treatment device 120 receives a patient identifier from transmitter 110 via PAN 104… Processing continues at 1014 where treatment information for the patient identified by patient identifier retrieved at 1002 is retrieved (e.g., this information may be retrieved from memory of the treatment device, from another network device, or from controller 130).  (column 6, line 42-47, column 11, line 57-60, column 13, line 41-45)

receive patient medical data from the sensor, the medical data comprising the unique identifier (column 11, line 58-67, column 12, line 1-29); and 
Greene - As another example, an alert may be forwarded to controller 130 to alert health care providers that an error occurred. …If processing at 904 indicates that the patient is the intended patient for the treatment to be administered via the treatment device 120, processing continues at 906 where system 100 can, query one or more datastores to receive treatment information for patient 102. In some embodiments, this includes forwarding the patient identifier received at 902 to controller 130. Controller 130 then retrieves treatment information from treatment database 400. In some embodiments, processing at 904 simply involves retrieving treatment data from a memory of treatment device 120.  (column 12, line 14-29)

only when the unique identifier in the data from the sensor matches the unique identifier stored at the communication device (column 11, line 62-67, column 12, line 1-18, 42-46, column 13, line 1-12, column 14, line 7-12) 
Greene- At 904, treatment device 120 performs processing to determine whether the patient identifier accurately identifies the patient for whom treatment is intended. This may be performed by comparing the patient identifier to stored information about a particular course of treatment (which may be stored at, for example, treatment device 120 and/or the controller … In some embodiments, other network devices may perform the matching, including devices which are not in communication via the PAN 104 (e.g., controller 130), so that both a patient identifier and an action or treatment identifier are transmitted for matching at the external processor. Thus, the control of the matching of patient to proposed action can be handled at any of the system components, with PAN 104 serving as a vehicle for data communication and also for verifying the correctness of the patient for which the action is proposed. (column 11, line 62-67, column 12, line 1, column 13, line 14-21)

Greene does not disclose upload patient medical data to said patient's CarePod via the communication device.

Landrum teaches upload patient medical data to said patient's CarePod via the communication device (Abstract; Figure 1A2; column 6, line 25-35, column 10, line 9-67, column 11, line 1-65, column 13, line 39-65, column 23, line 9-47; claim 3-12)
Landrum - Systems, devices and methods transmit data from a patient device to a location, for example a remote location, where the patient is monitored… Examples of patient worn devices that can be used to transmit wireless data include known wearable devices such as a Holter monitor or ambulatory electrocardiography device.  (Abstract; column 6, line 25-35; claim 12)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Greene and Landrum in order to provide secure communication of the medical status of a patient (Landrum; column 1, line 65-67, column 2, line 1-3).
Regarding claim 2, Greene discloses wherein said system further captures patient data to monitor therapeutic treatment to said patient (Figure 5; column 5, line 15-41, column 8, line 37-54, column 9, line 6-12, column 12, line 30-35).    
Regarding claim 3, Greene discloses wherein said system provides therapeutic treatment responsive to commands sent from one of a group, said group comprising doctors, caregivers and entities and wherein further said doctors, caregivers and entities are trusted entities of said patient's CarePod (column 3, line 55-67, column 7, line 48-57, column 9, line 13-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butterfiled et al., (US 20130110538) teaches verifying a patient ID, the uploading the correct treatment information that is to be rendered to the patient device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094. The examiner can normally be reached Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685